Citation Nr: 0318847	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to herbicides.

2.  Entitlement to service connection for coronary artery 
disease (CAD) and hypertension as a result of exposure to 
herbicides.

3.  Entitlement to service connection for a laceration to the 
head and severe headaches.

4.  Entitlement to service connection for left upper lobe 
granuloma as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.  

The claim of entitlement to service connection for diabetes 
mellitus as a result of exposure to herbicides comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
an October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the benefit sought on appeal.

The claims of entitlement to service connection for CAD and 
hypertension as a result of exposure to herbicides, a 
laceration to the head and severe headaches, and left upper 
lobe granuloma as a result of asbestos exposure, come before 
the Board on appeal from a February 1998 rating decision of 
the Nashville RO.  The Houston RO mailed notice of the 
decision.  These matters will be addressed in the REMAND 
portion of the instant decision.

Finally, the Board notes the claims of entitlement to service 
connection for impotency and a vision condition as secondary 
to diabetes mellitus associated with exposure to herbicides, 
and for kidney and prostate disorders are not properly before 
the Board at this time.  Following the issuance of May 2002 
statements of the case, the veteran did not file a 
substantive appeal with respect to these issues. 38 C.F.R. 
§ 20.302(b).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran served aboard the USS Boston in Vietnam 
waters between April and September 1967, and on two occasions 
this vessel was docked in Vietnam.  

3.  The veteran is presumed to have been exposed during his 
period of service to an herbicide agent

4.  Diabetes mellitus is a result of exposure to herbicides 
such as Agent Orange.


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 1112(c), 1113, 1116, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable disposition of the claim of 
entitlement to diabetes mellitus as a result of exposure to 
herbicides resolved in this determination, the Board finds 
that further development under the Veteran's Claims 
Assistance Act of 2000 (VCAA) and/or previously existing law 
is not necessary. 

Laws and regulations

The veteran contends that he is entitled to service 
connection for diabetes mellitus, claimed as a result of 
exposure to herbicides, including Agent Orange.  During the 
pendency of this appeal, on December 27, 2000, the President 
signed HR 1291, the "Veterans Education and Benefits 
Expansion Act of 2001", which added Diabetes Mellitus Type 
II to the list of presumptive diseases as due to herbicides 
exposure and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era. 38 U.S.C. § 1116(f), as added by § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107- (H.R. 1291) (Dec. 27, 2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  As the Board is granting the veteran's 
claim, the Board's decision to proceed in adjudicating this 
matter does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Subsequent 
manifestations of a chronic disease in service, however 
remote, are to be service connected unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  The Secretary recently published a list of 
specific conditions not having a positive association. See 
Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

Analysis

The veteran has been diagnosed with diabetes mellitus.  
Diabetes mellitus, also known as Type 2 Diabetes or adult-
onset diabetes, has been associated with exposure to certain 
herbicide agents. 38 C.F.R. § 3.309(e).  Therefore, having 
served in the Republic of Vietnam, the veteran is presumed to 
have been exposed during his period of service to an 
herbicide agent. 38 U.S.C.A. 
§ 1116(f). 

It appears from the veteran's service personnel records, that 
he last served in Vietnam in September 1967.  The veteran was 
first diagnosed with diabetes mellitus in 1986, and thus, it 
manifested to a degree of 10 percent or more after the 
veteran's Vietnam service. 38 C.F.R. § 3.307(a)(6)(ii).  
There has been no affirmative evidence to establish that the 
veteran was not exposed to an herbicide agent during his 
service in Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

While an opinion of the General Counsel for VA, VAOPGCPREC 
27-97 (July 23, 1997), has held that service on a deep-water 
naval vessel "off the shore" of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A), the Board finds that the veteran 
docked on two occasions in Danang.  A November 2001 letter 
from the National Archives and Records Administration 
indicated that a search of the deck logs of the USS Boston 
showed that on April 30, 1967, and on approximately May 17, 
1967, the ship stopped at Danang.   The veteran has candidly 
stated that he never left the vessel at Danang.  
Nevertheless, the ship was in port attached to a wharf which 
itself was attached to land.  Accordingly, it is concluded 
that the veteran did in fact have some discrete service in 
the Republic of Vietnam within the meaning of 38 C.F.R. 
§ 3.307(a)(6)(iii). 

Notwithstanding the fact that the veteran's service medical 
records are not available for review, diabetes mellitus is 
presumed to have been incurred in service. 
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Therefore, resolving all reasonable doubt in favor of the 
veteran, service connection for diabetes mellitus as a result 
of exposure to herbicides is granted.

ORDER

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicides is granted.


REMAND

In a February 1998 rating decision, the RO denied claims of 
entitlement to service connection for CAD and hypertension as 
a result of exposure to herbicides, a laceration to the head 
and severe headaches, and left upper lobe granuloma as a 
result of asbestos exposure.  Notice of the decision was 
mailed to the veteran in February 1998.  The veteran filed 
his notice of disagreement in May 1998.  Also in May 1998, 
the veteran submitted a statement with respect to the 
aforementioned issues on a VA Form 9.  However, the 
substantive appeal was filed prematurely as a copy of the SOC 
had not been mailed to the veteran. 38 C.F.R. § 20.302(b).  

A copy of the SOC was mailed to the veteran on March 31, 
1999.  A July 1999 Report of Contact indicated that the 
veteran called and informed the RO that he had not received 
the SOC, perhaps due to an address change.  A copy of the SOC 
was re-mailed to the veteran on July 29, 1999.  In a May 2000 
letter, the RO informed the veteran that he had not filed a 
timely substantive appeal with respect to his claims of 
entitlement to service connection for CAD and hypertension as 
a result of exposure to herbicides, a laceration to the head 
and severe headaches, and left upper lobe granuloma as a 
result of asbestos exposure.  

The Board finds that the veteran did in fact file a timely 
substantive appeal. On August 10, 1999, the RO received a 
statement from the veteran with a VA Form 9 attached. Id.  
Therefore, the matters are currently on appeal.  However, 
they are not ready for appellate disposition.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)) became 
law.  Among other directives, the VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative of requisite evidence, 
and enhanced the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Further, recent decisions by the U.S. Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)("Both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary."); see also Bernard, supra (Holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.).  

In the instant case, with respect to the claims of 
entitlement to service connection for CAD and hypertension as 
a result of exposure to herbicides, a laceration to the head 
and severe headaches, and left upper lobe granuloma as a 
result of asbestos exposure, the veteran has not been 
provided notice of the VCAA.   Recently, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  These provisions allowed the Board to take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to cure VCAA 
deficiencies.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The result 
is that the RO must notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the claims, what evidence VA will develop, and what 
evidence the veteran must furnish.  See Quartuccio, supra.   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
must notify the veteran of the applicable 
provisions of the VCAA, including what 
evidence is needed to support the claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. 
§ 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, 
will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by the Secretary.").  

2.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for CAD 
and hypertension as a result of exposure 
to herbicides, a laceration to the head 
and severe headaches, and left upper lobe 
granuloma as a result of asbestos 
exposure.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
irects the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


